Opinión concurrente del
Juez Asociado, Señor Negrón García,
con la cual concurre el Juez Asociado Señor Díaz Cruz.
San Juan, Puerto Rico, a 20 de mayo de 1975
Concurro con la opinión del Tribunal que revoca la convic-ción y sentencia por desacato sumario impuéstale al acusado-apelante Pedro Baigés Chapel, abogado que representaba a un ciudadano en una causa criminal. Dicho dictamen expone correctamente la relación de hechos y normas de derecho apli-cables que resultan necesarias para su disposición.
Sin embargo, las expresiones adicionales vertidas por dos distinguidos jueces en opinión concurrente, me impelen — en un momento en que la judicatura puertorriqueña está siendo objeto de ataques y señalamientos, algunos viciosos y destruc-tivos y otros constructivos y apropiados — a cuestionar si resulta propio el que, sin cualificación de clase alguna, se le dé aplicabilidad en Puerto Rico a normas basadas en pensamien-tos o jurisprudencia de distinguidas autoridades, del antaño y del presente, que no tienen ningún tipo de vinculación directa ni conocimiento sobre el proceso judicial del país y los fenómenos que lo nutren.
El que en “los propios Estados Unidos se abogue por la eliminación total del procedimiento sumario”, o se manifieste determinada tendencia o corriente en otros aspectos del dere-cho u órdenes de la vida, no puede ser criterio exclusivo para que nuestras decisiones sigan dicho curso ciegamente. Distinto a la tendencia que se expone sobre el particular, fue motivo de preocupación por la Asamblea Legislativa de Puerto Rico, plasmado en las recientes leyes de reforma judicial, fortalecer *863la autoridad de los tribunales y continuidad de los procedi-mientos criminales. A tal efecto, y como ejemplos, la Ley Núm. 138 de 23 de julio de 1974 amplía la etapa en que se pueden continuar los procedimientos judiciales en ausencia de un acusado y autoriza a los tribunales, cuando un acusado intenta afectar el desarrollo normal de un juicio, a tomar medidas coercitivas, tramitar un desacato u ordenar su re-moción; la Ley Núm. 145 de igual fecha, diseña un procedi-miento para que un juez pueda ser sustituido y continúe el proceso; y en particular el Art. 235 del nuevo Código Penal, que además de aumentar la penalidad por desacato, confiere a todo magistrado dicho poder y lo hace extensivo a investiga-ciones judiciales.
Ninguna decisión puede hacerse con abstracción de las realidades del Puerto Rico contemporáneo. Nuestros jueces de instancia son soldados de primera línea, que sujetos al fragor de la contienda judicial tratan de impartir justicia en toda clase de causas en que, lógica y naturalmente están pre-sentes y a prueba las ideas, posiciones y tésis, no sólo de natu-raleza jurídica, sino sociológicas, ideológicas, económicas, y otras. Es por ello que la condición de juez exige atributos óptimos de honradez, inteligencia, paciencia, laboriosidad, in-dependencia de pensamiento, amplitud de criterio y sobre todo tolerancia.
Como custodios de la fe y la autoridad judicial les corres-ponde mantener el orden y la dignidad de los tribunales, con-servando siempre un sereno equilibrio, velando por que sus actuaciones sean con mesura y firmeza; particularmente ante ataques directos. De él se espera un dominio adicional sobre las reacciones normales humanas.
No obstante, ello no significa que cuando se trasciende lo normal en el recinto del tribunal, el trámite sumario de desacato está inhibido porque el ataque se exprese únicamente por el medio escrito. El derecho que reconozco a un abogado de. desplegar vehementemente todas las defensas posibles en *864la causa de su representado no significa inmunidad para el insulto.
Es absurdo pensar que solamente la obstrucción manifes-tada física o verbalmente puede dar margen al trámite suma-rio de desacato. Un escrito insolente presentado a un magis-trado que preside una sesión, irrespectivamente de que sea reproducido verbalmente por su autor durante el proceso por acción voluntaria u obligada, es capaz de afectar y obstruir el desenvolvimiento normal de las labores judiciales. En tal caso, presentes los demás requisitos, la utilización del trámite sumario no sólo sería el apropiado, sino aconsejable como único medio garantizador de la continuidad del proceso y para vindicar efectivamente la dignidad del tribunal, manchada gratuitamente por el contenido del escrito.
Convengo que en este caso la repetición obligada por el apelante Ledo. Baigés Chapel del contenido de la moción de desistimiento ante el tribunal, no era base suficiente para seguirse el trámite de desacato sumario: Pueblo v. Gelpí, 59 D.P.R. 36 (1941). Sin embargo, por las razones previamente expuestas, no puedo coincidir con la conclusión de la Opinión concurrente al efecto de que “. . . [de] resolverse que la repe-tición obligada en corte abierta de un escrito puede servir de base para un procedimiento sumario, se estaría subvirtiendo el propósito de la Regla 242(a).”
Estimo que tal juicio categórico resulta erróneo y res-ponde más bien a un enfoque conceptual con abstracción de la realidad situacional, tácticas y variantes que acontecen y pueden surgir ante nuestros tribunales.
—O—
Voto particular del
Juez Asociado Señor Irizarry Yunque
con el cual concurre el Juez Presidente Señor Trías Monge.
San Juan, Puerto Rico, a 20 de mayo de 1975
Lamento tener que terciar en lo que, por virtud del voto *865particular del hermano Juez Negrón García, se convierte en una polémica académica sobre el uso por los jueces de su poder para castigar sumariamente a un ciudadano por desacato. Dicho voto particular va dirigido a cuestionar la validez para nuestro medio y en nuestro tiempo de las expresiones vertidas por el Juez Presidente en su voto concurrente. Es decir, es un voto disintiendo de una opinión concurrente. Seis jueces de este Tribunal le niegan su apoyo a la ponencia concurrente. Ahí debía ponerse punto final al asunto, pero no ocurre así. Y en ese vigoroso disenso a la ponencia concurrente — conti-nuamos en un ejercicio académico — se habla de los ataques a la judicatura puertorriqueña y se hace una apología de los jueces de instancia como soldados de primera línea, como si el poder de castigar sumariamente por desacato fuera el arma de defensa de los jueces y la ponencia concurrente pretendiera despojarlos de ella.
He dado mi voto de aprobación a la opinión concurrente porque entiendo que no quita ni un ápice a los poderes de los jueces para hacer respetar la dignidad de su ministerio. La dignidad no se hace respetar con el látigo del desacato; se hace respetar con el ejemplo de ecuanimidad que debe haber en cada juez, en que está ínsito el respeto que ellos a su vez le deben a los abogados y a la ciudadanía en general.
La opinión concurrente es una nota de precaución, no para imponer el desuso del desacato sumario, sino para prevenir su abuso. El castigo sumario por desacato raya en la privación del debido proceso de ley, y deforma la imagen de la justicia. Es una excepción al principio de que no se puede ser juez y parte. De ahí que en la opinión concurrente se advierta sobre su trayectoria decadente.
Para terminar este breve comentario, copio a continuación las siguientes palabras, tan de actualidad hoy como cuando se dijeron hace un cuarto de siglo, dichas por el Juez Presidente Señor Del Toro en De Torres v. Corte, 58 D.P.R. 515, 527-528 (1941):
*866“La mejor práctica a seguir es ignorar las ofensas persona-les que puedan inferirse a los jueces, confiando éstos en que su actuación serena, firme y sin prejuicios, y la resolución últimadel caso basada estrictamente en los méritos del mismo, constituirán una vindicación más efectiva que la condena directa del ofensor.
Es cuando el desacato tiende a obstruir y en' efecto obstruye la debida administración de la ley, cuando se altera el orden o se desobedece el mandato del tribunal, que los jueces deben actuar sin demora. Entonces su actuación se impone como algo nece-sario y ejerce una influencia saludable en el seno de la sociedad que se da cuenta exacta de que las cortes, baluarte de los derechos del ciudadano, no sólo dan a cada uno lo que es suyo, si que tienen poder para realizar su misión venciendo los obstá-culos que puedan presentársele castigando perentoriamente a aquéllos que los crean.
Por el contrario, cuando al desacato se recurre con dema-siada frecuencia por injurias personales a los jueces, aunque técnicamente se tenga razón, al castigar al delincuente, en vez de fortalecerse el prestigio de las cortes en la conciencia social, se debilita, y la extraordinaria facultad de convertirse en juez y parte que el ejercicio del poder implica, produce más bien la impresión del uso de un privilegio que la del cumplimiento de un deber.”